                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                       Southern Division


HAVTECH, LLC,                                            *

        Plaintiff,                                       *
v.                                                                    Case No.: GJH-18-1139
                                                         *
ALLEGHENY ENGINEERING CO.,
                                                         *
        Defendant.
                                                         *
*       *        *        *        *        *        *       *        *        *        *        *        *

                                       MEMORANDUM OPINION

        In this case, Plaintiff Havtech seeks to recover from Defendant Allegheny Engineering

Co. (“AEC”) to recover for an alleged breach of contract or, alternatively, in quantum meruit and

for unjust enrichment. ECF No. 2. Pending before the Court is Defendant’s Motion to Dismiss.

ECF No. 10. Plaintiff filed an Opposition, ECF No. 12, and Defendant replied, ECF No. 13. No

hearing is necessary. See Loc. R. 105.6. For the following reasons, Defendant’s Motion to

Dismiss will be denied.

I.      BACKGROUND1

        Havtech is a limited liability company organized and existing under Delaware law with

its principal place of business in Howard County, Maryland. ECF No. 2 ¶ 1. The company

markets and sells commercial heating, ventilation, and air-conditioning (HVAC) equipment. Id.

AEC is also in the business of marketing and selling commercial HVAC equipment. ECF No. 2 ¶

2. It is a business corporation organized and existing under Pennsylvania law and its principal

place of business is in McMurray, Pennsylvania. Id.


1
 Unless otherwise noted, this background is taken from the Complaint’s well-pleaded facts and accepted as true.
ECF No. 1.

                                                         1
       Havtech works with “building owners, contractors, and mechanical engineers to select,

package and configure HVAC equipment components for project-specific applications” at which

point it will often sell the equipment package to the purchaser. ECF No. 2 ¶ 3. Because Havtech

and its competitors have designated sales territories, sometimes Havtech takes the first step of

working with a purchaser to market an equipment package, but will not take the second step of

making the sale because the purchaser is located outside of Havtech’s sales territory. ECF No. 2

¶ 4. When this situation occurs, it is known within the HVAC equipment industry as a “split

commission sale.” ECF No. 2 ¶ 5–6. Havetech alleges that “it is custom and practice in the

HVAC equipment sales business that when a split commission sale is made (i.e., when one

businesses has marketed a package that is sold to a purchaser who is in another vendor's sales

territory), the vendor who gets the sale pays a designated percentage of the gross profit to the

entity who marketed the package.” ECF No. 2 ¶ 5.

       Havtech and AEC are both parties to separate agreements with Daikin Applied Americas,

Inc. (Daikin), an HVAC equipment manufacturer. ECF No. 2 ¶ 5, 7. Under these agreements,

Havtech and AEC are authorized to sell Daikin equipment to purchasers in their designated sales

territory. Id. Specifically, AEC is authorized to sell Daikin equipment to purchasers in Western

Maryland. ECF No. 2 ¶ 7.

       Havtech and AEC follow the industry’s practice when they are parties to a split

commission sale; if Havtech markets a package that AEC sells in its sales territory, AEC pays a

percentage of the sale’s gross profits to Havtech, and vice versa. ECF No. 2 ¶ 8. However, after

AEC made two recent split commission sales of Daikin equipment that Havtech had marketed, it

failed to pay Havtech. ECF No. 2 ¶ 9–15. First, Havtech marketed Daikin equipment to a

purchaser working a construction project in AEC’s sales territory of Western Maryland known as



                                                 2
Alleghany High School Replacement. ECF No. 2 ¶ 10. AEC ultimately sold the Daikin

equipment package to the Western Maryland based purchaser. Id. Based upon industry custom,

the parties’ prior course of dealing, and an explicit understanding, AEC was to pay Havtech

$128,412.00 for Havtech’s marketing efforts on the Alleghany High School Replacement

project. ECF No. 2 ¶ 11. According to the Complaint, “AEC has acknowledged that it owes

Havtech the $128,412.00, but it has not made payment, which is now past due and owing.” ECF

No. 2 ¶ 12.

        Havtech’s marketing efforts also resulted in a split commission sale of Daikin equipment

by AEC in Western Maryland for a project known as Hancock Middle/High School HVAC

Replacement. ECF No. 2 ¶ 13. For this split commission sale, AEC was to pay Havtech

$154,844.00. ECF No. 2 ¶ 14. AEC has allegedly acknowledged that it owes Havtech this

commission but has not paid it despite it being “now past due and owing.” ECF No. 2 ¶ 15.

II.     STANDARD OF REVIEW

        Defendant has moved to dismiss Plaintiff’s Complaint on the ground that it fails to state a

claim upon which relief can be granted. When deciding a motion to dismiss, a court “must accept

as true all of the factual allegations contained in the complaint,” and “draw all reasonable

inferences in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637

F.3d 435. 440 (4th Cir. 2011) (citations and internal quotation marks omitted). Pursuant to Rule

8(a)(2) of the Federal Rules of Civil Procedure, a complaint must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). But

to survive a motion to dismiss invoking Federal Rule of Civil Procedure 12(b)(6), “a complaint

must contain sufficient factual matter, accepted as true, ‘to state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662. 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550



                                                   3
U.S. 544. 570 (2007)). The factual allegations must be more than “labels and conclusion . . .

Factual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. A complaint will not survive Rule 12(b)(6) review where it contains

“naked assertion[s]” devoid of “further factual enhancement.” Id. at 557. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 663. “But

where the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to

relief.’” See id. at 679 (citing Fed. Rule Civ. Proc. 8(a)(2)).

III.   DISCUSSION

           A. Breach of Contract (Count I)

       To survive a motion to dismiss a breach of contract claim under Maryland law, a plaintiff

must allege facts showing that the defendant materially breached a contractual obligation owed

to the plaintiff. See Taylor v. NationsBank, N.A., 365 Md. 166, 175 (2001). A contractual

obligation may exist under an implied-in fact contract—an agreement that exists based “on some

act or conduct of the party sought to be charged and arising by implication from circumstances

which, according to common understanding, show a mutual intention on the part of the parties to

contract with each other.” Mogavero v. Silverstein, 142 Md. App. 259, 277 (2002) (internal

citations omitted). “A true implied contract, or contract implied in fact, does not describe a legal

relationship which differs from an express contract: only the mode of proof is different.” Id.

Thus, a plaintiff’s breach of contract claim can survive a motion to dismiss if the Complaint

properly alleges that an agreement can be inferred from the circumstances. Id. An allegation

indicative of an implied-in-fact contract includes that services were rendered “to indicate that the



                                                   4
person rendering them expected to be paid therefor, and that the recipient expected, or should

have expected, to pay for them.” Id. A plaintiff must also allege details about the “intentions of

the parties as evidenced by the circumstances and the ordinary course of dealing and the

common understanding of men” from which an agreement can legitimately be inferred. Thomas

v. Capital Med. Mgmt. Assocs., LLC, 189 Md. App. 439, 459 (2009).

       Here, Plaintiff has sufficiently alleged that an implied-in-fact contract exists between the

parties and that Defendant materially breached its contractual obligations. Specifically, Plaintiff

alleges that in the parties’ ordinary course of dealing, when a split commission sale is made—

where one business has marketed an equipment package that is ultimately sold to a purchaser

outside the company’s sales territory—the vendor who makes the sale pays the company a

commission for its marketing services. ECF No. 2 ¶ 5. From these circumstances, the Court can

infer that the parties intended to agree to pay a percentage of their profits to each other when a

split sale commission occurs. As alleged, however, Defendant failed to pay Plaintiff this

commission in two specific instances, id. ¶¶ 9–15, where Plaintiff had rendered marketing

services expecting to be paid and knowing that Defendant “expected, or should have expected to

pay for” the services. 142 Md. App. at 277. According to the Complaint, Defendant expected or

should have expected to pay for Plaintiff’s marketing services because such payment would

accord with industry custom, ECF No. 2 ¶ 6, the practice between the parties, id. ¶ 8, and AEC

acknowledged that it owes Havtech for two split commission sales, id. ¶¶ 12, 15.

       Defendant claims that it “is not aware of any contract between the parties regarding the

equipment of sales that are the subject of the Complaint,” ECF No. 10-1 at 4, but at this stage in

the litigation the Court assumes the truth of the facts alleged in the Complaint. Defendant’s

additional argument that Plaintiff’s allegations are too vague and do not identify the terms of a



                                                  5
contract, id. at 4–5, also fails. Plaintiff has identified the terms of the alleged implied-in-fact

contract: where Havtech markets a package that results in an AEC sale within Western

Maryland, AEC pays a percentage of the sale’s gross profits to Havtech. ECF No. 2 ¶ 8.

          For all of these reasons, the Court will deny Defendant’s Motion to Dismiss Plaintiff’s

breach of contract claim.

             B. Quasi-contract Claims (Count II and Count III)

          In the alternative, if no implied-in-fact contract existed between the parties, Plaintiff

alleges that it is entitled to recover quasi-contract remedies—quantum meruit or unjust

enrichment. “Quasi-contract remedies are equitable remedies that permit recovery, ‘where, in

fact, there is no contract, but where circumstances are such that justice warrants a recovery as

though there had been a promise.’” County Commissioners v. J. Roland Dashiell & Sons, Inc.,

358 Md. 83, 94 (2000). These remedies are not available where a contract exists, but “parties

may plead alternative theories of liability, indeed as many theories as the facts will fit.” Swedish

Civil Aviation Admin. v. Project Mgmt. Enterprises, Inc., 190 F. Supp. 2d 785, 792 (D. Md.

2002).2

          To state a Maryland common-law claim for recovery of either quantum meruit or unjust

enrichment, a plaintiff must allege “(1) a benefit conferred upon the defendant by the plaintiff;

(2) an appreciation or knowledge by the defendant of the benefit; and (3) the acceptance or

retention by the defendant of the benefit under such circumstances as to make it inequitable for

the defendant to retain the benefit without the payment of its value.” Swedish Civil Aviation

Admin. v. Project Mgmt. Enters., 190 F. Supp. 2d 785, 792-93 (D. Md. 2002). The elements of




2
 Defendant’s argument that Plaintiff’s claims are duplicative and should be dismissed on that basis, ECF No. 10-1
at 4, is thus without merit.

                                                        6
these quasi-contract remedies differ from a breach of contract claim in that a plaintiff need not

allege facts related to the parties’ intent to enter into an agreement.

        Plaintiff alleges that it conferred a benefit upon Defendant: it marketed Daikin equipment

packages to purchasers in Defendant’s sales territory, which, according to the Complaint,

resulted in Defendant making two split sale commissions. ECF No. 2 ¶¶ 9–15. The Complaint

also alleges facts that show “appreciation or knowledge” by AEC of the benefit—AEC

apparently acknowledged that it owed Havtech a percentage of the profits from these two split

sale commissions. ECF No. 2 ¶¶ 12, 15. Based on these facts, it would be unjust to allow

Defendant to walk off with the reasonable value of Plaintiff’s services without paying for them.

Thus, even if Plaintiff fails to prove at a later stage of the litigation that a contract existed

between the parties and included terms about how to handle split sale commissions, Plaintiff may

still be able to recover for the marketing services rendered through a quantum meruit or unjust

enrichment theory of recovery.

        Because Plaintiff has alleged sufficient facts to state plausible quasi-contract claims,

Defendant’s Motion to Dismiss Counts II and III is denied; however, because they require proof

of the same elements, the claims will be consolidated as Count II.

IV.     CONCLUSION

        For the foregoing reasons, Defendant’s Motion to Dismiss is denied. A separate Order

shall issue.

Date: December 4, 2018                                           _______/s/___________________
                                                                 GEORGE J. HAZEL
                                                                 United States District Judge




                                                    7
